Exhibit 10.69

AMENDMENT ONE TO THE

PEPSICO INTERNATIONAL RETIREMENT PLAN

(As Amended and Restated Effective as of January 1, 2010)

The PepsiCo International Retirement Plan (the “Plan”) is hereby amended as
follows, effective January 1, 2011:

I.

Section (I)(f)(l) of Table A of the Defined Benefit Program component of the
Plan is hereby deleted in its entirety and replaced as follows:

 

  (1) The Pension calculated as provided in (b) above, but based on the
Pensionable Service the Member would have earned had he remained an Active
Member until his Normal Retirement Age (subject to a maximum of 35 years) and
Highest Average Monthly Salary as of September 30, 2003, reduced by a fraction,
the numerator of which is the Member’s actual years of Pensionable Service prior
to October 1, 2003 (subject to a maximum of 35 years) and the denominator of
which is the years of Pensionable Service he would have earned had he remained
an Active Member until his Normal Retirement Age.

II.

The fifth paragraph of Article I—History and General Information of the Defined
Contribution Program component of the Plan is hereby deleted in its entirety and
replaced with the following:

Effective January 1, 2011, the Corporation established a new defined
contribution structure (the “DC Program”) to benefit selected international
employees for whom it has been determined to be appropriate (i.e., employees on
assignments outside of their home countries for whom it is judged to be
impractical to have them participate in their home country retirement plans, and
employees who are among a selected group of senior globalists on United States



--------------------------------------------------------------------------------

tax equalized packages). The terms of the DC Program are set forth in this
document, which is the governing legal document for the DC Program. Together,
the DC Program and the DB Program set forth the terms of a single Plan. The DC
Program is also sometimes referred to in employee communications as the PepsiCo
International Pension Plan or “PIPP.”

 

PEPSICO, INC. By:   /s/ Cynthia M. Trudell          Cynthia M. Trudell Executive
Vice President, Human Resources Chief Personnel Officer Date: December 20, 2011

 

APPROVED:

By:   /s/ Stacy L. DeWalt          Stacy L. DeWalt Employee Benefits Counsel Law
Department

 

2